Citation Nr: 0119442	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-13 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than March 1, 1997, 
for additional VA improved pension based on recognition of a 
dependent child.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1973 to December 
1973.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1995 RO decision that denied entitlement to 
additional VA improved pension for a dependent child, named 
[redacted].  The veteran appealed, and a June 1997 RO decision 
granted entitlement to additional VA improved pension for 
this dependent child, effective from March 1997 in 
conjunction with a claim for an apportionment of the 
veteran's benefits received from [redacted]'s mother on his 
behalf.  The veteran was dissatisfied with the grant of 
additional VA improved pension based on recognition of this 
dependent child, effective from March 1997, and appealed for 
the payment of additional VA improved pension based on the 
recognition of [redacted] as a dependent child from an earlier 
effective date.  

In December 1998, the Board remanded the case to the RO for 
issuance of an appropriate statement of the case to the 
veteran with regard to the issue listed on the first page of 
this decision.  The statement of the case was sent to the 
veteran in July 1999, and he submitted a substantive appeal 
in July 1999.



FINDINGS OF FACT

1.  In May 1993, the RO notified the veteran of his 
entitlement to improved VA pension.

2.  In March 1995, the veteran submitted a claim for 
additional VA improved pension based on the recognition of a 
dependent child, [redacted], who was born to a woman not married 
to the veteran and not living with the veteran; nor was the 
veteran contributing to the child's support.

3.  In April 1995, the RO denied the veteran's claim for 
additional VA improved pension based on the recognition of a 
dependent child because [redacted] was not in the veteran's legal 
custody and he was not contributing to the child's support.

4.  In February 1997, [redacted]'s mother filed a claim for an 
apportionment of the veteran's VA improved pension on the 
behalf of this dependent child; in February 1997, the veteran 
consented to the apportionment on behalf of this dependent 
child of any additional VA improved pension that he was 
entitled to based on the recognition of a [redacted] as a 
dependent child.

5.  In June 1997, the RO awarded the veteran additional VA 
improved pension based on the recognition of [redacted] as a 
dependent child, effective from March 1997, and apportioned 
$100. of the veteran's monthly VA improved pension to 
[redacted]'s mother on the child's behalf, effective from this 
date.

6.  The veteran did not contribute to the support of [redacted] 
prior to March 1997; nor was a claim for apportionment on 
behalf of [redacted] received prior to this date.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1997, 
for the payment of VA improved pension based on recognition 
of a dependent child are not met.  38 U.S.C.A. §§ 1521, 5110, 
5111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.23, 331, 3.57, 
3.400, 3.401 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A longitudinal review of the relevant evidence shows that the 
veteran was awarded VA improved pension based on a dependency 
code of "00", or as single veteran without dependents, in 
May 1993.  He was advised of this decision in May 1993.

In March 1995, the veteran submitted a VA Form 21-686c. 
Declaration of Status of Dependents, showing that he had a 
child born on November [redacted], 1981.  He stated that the child was 
born while the veteran was not married to the mother and that 
the child, [redacted], resided with his mother who was not living 
with the veteran.  The veteran reported that he had had no 
contact with the child or his mother for the last 10 years, 
and he submitted a copy of the child's birth certificate 
showing the name of the child's mother.

The April 1995 RO decision denied additional VA improved 
pension to the veteran based on recognition of [redacted] as a 
dependent child because he was not in the legal custody of 
the veteran and the veteran was not contributing to his 
support.  

In February 1997, [redacted]'s mother submitted a claim for an 
apportionment of the veteran's VA improved pension on behalf 
of this dependent child.  In February 1997, the veteran 
submitted correspondence consenting to an apportionment of 
his VA improved pension for [redacted] based on any additional 
pension payable based on the recognition of this dependent 
child.  

In June 1997, the RO awarded the veteran additional VA 
improved pension based on the recognition of [redacted] as a 
dependent child.  The additional pension was effective from 
March 1997, and $100. of the veteran's monthly VA improved 
pension was apportioned to [redacted]'s mother on behalf of this 
dependent child from that date.

A review of the record does not show any evidence or 
allegation that the veteran contributed to the support of 
[redacted] in the 1990's prior to March 1997 or that [redacted] ever 
resided with the veteran during that period.  Nor does the 
evidence show receipt of correspondence indicating an intent 
to apply for an apportionment of the veteran's VA improved 
pension on behalf of [redacted] prior to February 1997.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for additional VA improved 
pension based on the recognition of a dependent child.  There 
is no identified evidence not accounted for and the veteran 
and his representative have been provided with a statement of 
the case that discusses the pertinent evidence, and the laws 
and regulations related to the veteran's claim, that 
essentially notifies the veteran of the evidence needed to 
prevail on his claim.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of this claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  

Statements from the veteran are to the effect that he should 
be awarded additional VA improved pension based on the 
recognition of [redacted] as a dependent child, effective from 
March 1995, the date he initially requested additional 
pension based on the recognition of this child.  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Awards of additional pension for dependents shall be 
effective the latest of the following dates:

(1) Date of claim.  This term means the following listed in 
order of applicability.

(i) Date of veteran's marriage, or birth of his or her child, 
or adoption of a child, if the evidence of the event is 
received within one year of the event otherwise.

(ii) Date notice is received of he dependent's existence, if 
evidence is received within one year of VA request.

(2) Date dependency arises;

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating; or

(4) Date of commencement of veteran's award.  38 C.F.R. 
§ 3.401(b).

Payment of monetary benefits based on an award or an 
increased award of pension may not be made to an individual 
for any period before the first day of the calendar month 
following the month in which the award or increased award 
became effective as provided under 38 U.S.C.A. § 5110 or such 
other provision of law.  38 U.S.C.A. § 5111.

The term "increased award" means an award that is increased 
because of an added dependent, increase in disability or 
disability rating, or reduction in income.  The provisions of 
this section apply to all original, reopened, or increased 
awards unless such awards provide only for continuity of 
entitlement with no increase in rate of payment.  38 C.F.R. 
§ 3.31.

For purposes of VA disability pension, if the veteran is 
unmarried (or married but not living with or reasonably 
contributing to the support of such veteran's spouse) and 
there is no child of the veteran in the custody of the 
veteran or to whose support the veteran is reasonable 
contributing, and unless the veteran is entitled to pension 
at the rate provided by sub-section (d)(1) or (e) of this 
section, pension shall be paid to the veteran at a specified 
annual rate reduced by the amount of the veteran's annual 
income.  38 U.S.C.A. § 1521(b).

A dependent for purposes of improved pension is a veteran's 
spouse or child.  A child of a veteran not in custody of the 
veteran and to whose support the veteran is not reasonably 
contributing may not be considered the veteran's dependent.  
38 C.F.R. § 3.23(d)(1).

For purposes of improved pension, custody of a child shall be 
considered to rest with a veteran, surviving spouse of a 
veteran or person legally responsible for the child's support 
if that person has the legal right to exercise parental 
control and responsibility for the welfare and care of the 
child.  A child of the veteran residing with the veteran, 
surviving spouse of the veteran who is the child's natural or 
adoptive parent, or person legally responsible for the 
child's support shall be presumed to be in the custody of 
that individual.  Where the veteran's surviving spouse, or 
person legally responsible for the child's support has not 
been divested of legal custody, but the child is not residing 
with that individual, the child shall be considered in the 
custody of the individual for purposes of VA benefits.  
38 C.F.R. § 3.57(d)(1).

In this case, the evidence shows that the veteran had a 
child, [redacted], in March 1995 when he applied for additional 
VA improved pension based on recognition of a dependent 
child, but the evidence also reveals that [redacted] was not in 
his custody and that he was not contributing to the [redacted]'s 
support at that time.  There is no evidence in the record 
showing that the veteran had custody of [redacted] as defined 
under the provisions of 38 C.F.R. § 3.57(d)(1) prior to 
February 1997 or that he contributed to the support of that 
child before then.

In February 1997, [redacted]'s mother submitted a claim for an 
apportionment of the veteran's VA improved pension on behalf 
of that child and the RO recognized [redacted] as the veteran's 
dependent child, effective from March 1997, and awarded the 
veteran additional VA improved pension and awarded an 
apportionment of those benefits to [redacted]'s mother on his 
behalf as of that date.  Since this award was not made in 
conjunction with the veteran's original claim for VA improved 
pension, the effective date of March 1997 for the benefits 
awarded based on the apportionment claim was correct.  
38 C.F.R. § 3.400(e)(1) (2000).

Since the evidence shows that [redacted] was not living with the 
veteran and that the veteran was not reasonably contributing 
to his support prior to March 1997, and does not show receipt 
of a claim for apportionment on behalf of [redacted] prior to 
February 1997, it is against granting the veteran additional 
VA improved pension based on the recognition of [redacted] as a 
dependent child prior to March 1997.  The preponderance of 
the evidence is against the veteran's claim, and it is 
denied.

Since the preponderance of the evidence is against the claim 
for additional VA improved pension based on the recognition 
of a dependent child prior to March 1997, the benefit of the 
doubt doctrine is not for application.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended 
at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An effective date earlier than March 1997, for the payment of 
additional VA improved pension based on the recognition of a 
dependent child, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

